UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):May 31, 2011 TALON INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-13669 95-4654481 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 21900 Burbank Blvd., Suite 270 Woodland Hills, California (Address of Principal Executive Offices) (Zip Code) (818) 444-4100 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Included with this Current Report are Exhibits 10.1 and 10.2, which exhibits consist of material contracts previously filed by Talon International, Inc. (the “Company”) with its periodic reports. The Company is filing updated copies of material contracts as exhibits to this Current Report in order to include certain information that was previously covered by an order for confidential treatment which has subsequently expired. Item 9.01Financial Statements and Exhibits. (a)Financial statements of business acquired. None. (b)Pro forma financial information. None. (c)Shell company transactions. None. (d)Exhibits. 10.1†* Employment Agreement, dated July 30, 2010, between Talon International, Inc. and Lonnie D. Schnell. 10.2†* Employment Agreement, dated July 30, 2010, between Talon International, Inc. and Larry Dyne. †Indicates a management contract or compensatory plan or arrangement. *Certain portions of this agreement have been omitted and filed separately with the Securities and Exchange Commission pursuant to a request for an order granting confidential treatment pursuant to Rule 24b-2 of the Rules and Regulations under the Securities Exchange Act of 1934, as amended. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TALON INTERNATIONAL, INC. Date:May 31, 2011By:/s/Lonnie D. Schnell Lonnie D. Schnell, Chief Executive Officer 3
